FILED

UNITED STATES DISTRICT COURT NQV 1 5 2010
FOR THE DISTRICT OF COLUMBIA clerk u s District & 8
courts fo} ina assume ma
)
Geraldine Talley Hobby, )
)
Plaintiff, )  1
> 5
v. ) Civil Action No. 9 4
)
The District of Columbia )
Govemment et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, fails to state a
claim upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

The complaint, not a model of clarity, arises from plaintiffs former employment with the
District of Co1umbia public school system from 1967 to 1992 and her alleged wrongful
termination in 1995. This Court previously dismissed, as time-barred, plaintiffs complaint
based on the same events forming the basis of this action. See Hobby v. District of Columbia,
No. 07-1()61 (RMC) (D.D.C. Nov. 29, 2007) (Memorandum Opinion [Dkt. # 19]). Under the
principle of resjudicata, a final judgment on the merits in one action "bars any further claim
based on the same ‘nucleus of facts’. . . ." Page v. Um`ted States, 729 F.2d 8l8, 820 (D.C. Cir.
1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir. 1977)). Res judicata
bars the relitigation "of issues that were or could have been raised in [the prior] action." Drake

v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original) (quoting Allen v. McCurry, 449 U.S.

90, 94 (1980)); see I.A.M Nat’l Pension Funa' v. Indus. Gear Mfg. C0., 723 F.2d 944, 949 (D.C.
Cir. 1983) (noting that res judicata "forecloses all that which might have been litigated
previously").

Buried in plaintiffs lengthy, un-paginated submission is her request to be reinstated so
that she can collect a pension to which she claims entitlement. Consideration of the claim for
reinstatement would necessarily require the litigation of barred issues. Moreover, the Court lacks
subject matter jurisdiction over plaintiffs pension claim, which must be pursued, if at all, under
the District’s Comprehensive Merit Personnel Act ("CMPA"). See D.C. Code § l-601.01(2)
(covering "benefits relating to appointments, promotions, discipline, separation, pay,
unemployment compensation, health, disability and death benefits, leave, retirement, insurance,
and veterans preference"); Osekre v. Gage, 698 F. Supp. 2d 209, 211 (D.D.C. 2010) ("With few
exceptions, the CMPA is the exclusive remedy for a District of Columbia public employee who
has a work-related complaint of any kind.") (quoting Robinson v. District of Columbia, 748 A.2d
409, 411 (D.C. 2000)) (other citation omitted); McManus v. District of Columbia, 530 F. Supp.
2d 46, 77 (D.D.C. 2007) (concluding that "to the extent that Counts 1 through 2 [of the
complaint] purport to substantively challenge [p]laintiffs' alleged terminations or the denial of
their workers' compensation claims, those claims may only be asserted via the mechanisms

provided by the CMPA, and not in an action before this Court."). A separate Order of dismissal

prevail £/4/

llnited Stateé District Juclge
Date: November  , 2010

accompanies this Memorandum Opinion.